DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on 03/03/2022 was filed and made of record.  Claims 1-5 have been amended.  Claim 6 is newly added.  Claims 1-6 remain pending.

Response to Arguments
Regarding to claim 1 is objected due to minor informalities, Examiner withdraws said objection due to the amended claim.
Regarding to claims 1-5 rejected under the nonstatutory double patenting rejection, Examiner withdraws said rejection due to a terminal disclaimer has been filed.
Regarding to claim 1-5 rejected under 35 USC 103a, Applicant argued on page 6 “Independent claim 1 is amended to recite additional features of an explosive testing system of which at least one SISBIRD is a part to capture acceleration data in response to a blast impulse received from an explosive device. The new features of claim 1 include: ... at least one pedestal at a respective predefined location from an explosive device and that supports one of the at least one SISBIRD; a test controller that triggers the explosive device to produce a blast impulse that propels each of the at least one SISBIRD from their respective at least one pedestal through the air; and a computer that analyzes the acceleration data caused by the blast impulse and retrieved from the at least one SISBIRD. Applicant asserts that the claim as amended recites features not taught or suggested by the cited references.”
Applicant’s arguments have been fully considered and they are persuasive therefore Examiner withdraws said rejection.

Terminal Disclaimer
The terminal disclaimer filed on 03/03/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Application 16/815376 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claim 2, line 6 - sensor during the exposure of the spherical housing to the explosive blast wave.
Claim 3, line 6 - temperature sensor during the exposure of the spherical housing to the explosive blast wave.
Claim 4, line 5 - data from the geographic location sensor during the exposure of the spherical housing to the explosive.
Claim 5, line 4 - the data acquisition utility to activate the beacon in response to the exposure of the spherical housing.

Allowable Subject Matter
Claims 1-6 allowed.
The following is a statement of reasons for the indication of allowable subject matter.
The prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having the following limitations, in combination with the remaining claimed limitations.
Regarding claim 1, the prior art does not teach or suggest the claimed invention having “at least one pedestal at a respective predefined location from an explosive device and that supports one of the at least one SISBIRD; a test controller that triggers the explosive device to produce a blast impulse that propels each of the at least one SISBIRD from their respective at least one pedestal through the air”, and a combination of other limitations thereof as recited in the claims.
Regarding claims 2-6, the claims have been found allowable due to their dependencies to claim 5 above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DACTHANG P NGO whose telephone number is (571)272-9614. The examiner can normally be reached M-TH 930-630PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DACTHANG P NGO/Examiner, Art Unit 2864                                                                                                                                                                                                        
/MICHAEL P NGHIEM/Primary Examiner, Art Unit 2862